ORDER
Acting under the authority of Supreme Court Rule XIX, § 22(A) regarding involuntary commitment or adjudication of incompetency, and considering the judgment rendered by Honorable Edward J. Gaidry of the 32nd Judicial District Court ordering the interdiction of attorney Thomas Albert Cenac, and further considering that this judgment was filed in this Court by Cenac’s undercurator, Douglas J. Authement, along with the affidavit of Patricia S. Cook, M.D.,
IT IS ORDERED THAT Thomas Albert Cenac be and he is hereby transferred to disability inactive status until further order of the Court and that a copy of this order shall be served by certified mail upon Cenac and his curatrix, Shirley Guidry Cenac.
FOR THE COURT
/s/ Pascal F. Calogero, Jr. Pascal F. Calogero, Jr. Chief Justice